UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4749


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ELONTRAE ALI GLENN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:18-cr-00208-MGL-1)


Submitted: March 19, 2019                                         Decided: April 3, 2019


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Sherri A. Lydon,
United States Attorney, Alyssa L. Richardson, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elontrae Ali Glenn pled guilty to one count of possession of firearms and

ammunition by a felon in violation of 18 U.S.C. § 922(g) (2012). On appeal, he contends

that the district court erred in in applying a two-level enhancement to his sentence

pursuant to U.S. Sentencing Guidelines Manual § 3C1.2 (2016) for reckless

endangerment during flight. We affirm.

       We review a sentence under a deferential abuse-of-discretion standard, first

looking to whether the district court committed a significant procedural error such as

improperly calculating the Guidelines range. United States v. Fluker, 891 F.3d 541, 547

(4th Cir. 2018) (citations omitted).     When evaluating a challenge to a sentencing

enhancement, we review the district court’s factual findings for clear error and legal

conclusions de novo. Id.

       Glenn asserts that imposition of the two-level enhancement amounts to double

counting because his conduct in fleeing from police was already accounted for in a

four-level increase applied under USSG § 2K2.1(b)(6)(B) for possession of a firearm in

connection with another felony offense.         See USSG § 3C1.2 cmt. n.1 (prohibiting

application of enhancement where a Chapter Two enhancement results in an equivalent

or greater increase in offense level based solely on the same conduct). Although Glenn’s

high-speed flight from police that prompted the reckless endangerment enhancement

occurred in the course of a series of actions taken by Glenn, we conclude that the district

court correctly determined that the two enhancements addressed different conduct. The

felony offenses cited in the four-level § 2K2.1(b)(6)(B) enhancement, specifically

                                            2
breaking into a motor vehicle/theft, failure to stop for a blue light, and aggravated assault,

addressed conduct separate from Glenn’s 17-mile high-speed flight from police. We

therefore find that both enhancements were properly applied.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3